Title: Gibson & Jefferson to Thomas Jefferson, 13 January 1813
From: Gibson & Jefferson,Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 13th January 1813
          We hand you inclosed your Account Currt to the 31st Ulto balanced by $3301.90 at your debit since then we have paid a draft of Chas Simms of Alexa for $15.95, being chas on articles shipp’d for you by him— Your bond to B: Griffin for $700 chargeable with interest from June and payable at our counting room in December, we took up (partly to accommodate T: Gwathmey and likewise considering it would be more convenient to yourself) by giving our note payable on the 11th Feby for $726.25 which includes the interest to that date— We have lately had further offers made us for Mazzei’s lots—Whitlock is willing to give $25. pr foot front, which is about 130 to 132 feet, (it may be a few feet more or less as there has been much irregularity in laying off the lots) this is at 60 & 90d/—Mr Abbott offers 26$ by paying $1000 Cash—Mr Monroe’s note or a dft on him, we do not recollect which for $900 and the balance in six months—there is still another who wishes to purchase, but has not yet given his proposals, under these circumstances we should think it adviseable to have it set up to the highest bidder, as the only correct mode of ascertaining its value, we have no hesitation in giving it as our opinion that a sale should be made, as notwithstanding the repairs made by Mrs Richardson by agreement with our G:J: the house is in a ruinous state and the fences daily disappearing, no money has yet been obtain’d for rent, as a settlement with Mrs R: has not yet been effected, the taxes have also increased considerably—they are now $19.20 pr An: on your own lot they are 6¾$ We shall wait your instructions in which you will be pleased to state the terms of payment— None of your flour has yet been received the present prices are from 9¾ Canal to 10¼$ Mill flour
          With great respect we are Your obt ServtsGibson & Jefferson
        